Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00615-CR

                           EX PARTE Thomas Edward CASTILLO

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CR11317
                       Honorable Philip A. Kazen, Jr., Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order denying Thomas
Edward Castillo’s application for writ of habeas corpus is REVERSED and this cause is
REMANDED to the trial court with instructions to dismiss Count I and Count II of the indictment
in Cause No. 2010CR11317.

       SIGNED April 16, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice